Cause comes before the court on petitioner’s motion for a suspension *948of the Commission’s order dated June 27, 1975, and respondents’ objection thereto. After due consideration, court decided to assign case to the Calendar for Thursday, July 8, 1976, at 9:30 a.m. for oral argument. That argument will be confined narrowly to the following five issues: (1) the erosion adjustment; (2) the cost of equity; (3) purchases from Western Electric; (4) the working capital allowance, and (5) the degree to which the preceding factors will be reflected in the ultimate rate structure; so that if a bond is necessary pursuant to G. L. 1956 (1969 Reenactment) §39-5-4, court will be able to fix the amount of that bond.
Peter J. McGinn, Andrew A. DiPrete, Tilling hast, Collins & Graham, for petitioner. Dennis J. Roberts II, Roberts & Willey Inc., Julius C. Michaelson, Attorney General, Gregory L. Benik, Special Asst. Attorney General, for respondents.